THOMAS, Circuit Judge,
concurring in part and dissenting in part.
I agree that remand is necessary to allow the district court to make findings as to Garcia’s criminal history. However, I would also remand for the district court to enter findings concerning the pre-sentence report and Garcia’s objections thereto pursuant to our prior mandate in this case. United States v. Garcia, 2000 WL 125911 (9th Cir.2000) (unpublished). If a district court fails to make findings required by Fed.R.Crim.P. 32(c)(1) at sentencing, the sentence must be vacated and the defendant re-sentenced. United States v. Gutierrez-Hernandez, 94 F.3d 582, 584 (9th Cir.1996). Here, the district court did not make findings prior to the time sentence was imposed. At the government’s request, the court did affirm that it was adopting the findings of the pre-sentence report. However, this occurred after sentence was pronounced and the defendant remanded into custody, casting considerable doubt on the meaningfulness of the defendant’s opportunity to object or request a more definitive ruling. Thus, I would also remand for the district court to enter findings concerning the pre-sentence report and Garcia’s objections to it.